Citation Nr: 1525913	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date prior to April 19, 2004 for a grant of service connection for paranoid type schizophrenia.  


REPRESENTATION

Veteran represented by:	Rafael Modet, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Boise, Idaho, regional office (RO) of the Department of Veterans Affairs (VA).  This rating decision implemented a March 2012 decision of the Board that granted service connection for schizophrenia.  The rating decision assigned a 70 percent evaluation for this disability, effective April 19, 2004.  

In October 2012, the Veteran submitted a notice of disagreement with the 70 percent rating and the effective date.  In a January 2013 rating decision increased the evaluation for schizophrenia to 100 percent, also effective from April 19, 2004.  This represents a complete grant of the benefit sought on appeal, and this matter is not before the Board.  The Veteran also raised the issue of entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  As the Veteran's only service connected disability is her schizophrenia and as she is in receipt of a 100 percent rating for this disability, the claim for TDIU is moot.  


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric disability was denied in a January 1989 Board decision; the only psychiatric disability before the Board at that time was schizophrenia.  

2.  A request to reopen the Veteran's claim for service connection was received on July 15, 1997.  

3.  The August 1997 letter from the RO that denied the Veteran's request to reopen a claim for service connection for schizophrenia did not provide her with notice of her appellate rights. 

4.  The Veteran's July 15, 1997 application to reopen remained pending until the June 2012 decision implementing the Board's grant of service connection for schizophrenia.  


CONCLUSION OF LAW

The criteria for an effective date of July 15, 1997 for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 5104(a), 7104(b), 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b)(c), 3.400(q)(1)(ii), 20.1105 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Notice is not required for downstream issues from the grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The outcome is controlled by the law and there is not a dispute as to relevant facts.  Moreover, this decision grants the effective date argued for by the Veteran's representative.  There is no further assistance that would be reasonably likely to substantiate entitlement to an even earlier effective date.  

Effective Date

As noted, the Veteran contends that her July 15, 1997 application to reopen a previously denied claim for service connection for a psychiatric disability was never finally adjudicated.  Therefore, the claim remained pending, and the proper effective date of service connection is July 15, 1997.  

Entitlement to service connection for what was characterized as a psychiatric disability was denied by the Board in January 1989.  At the time of the decision the only psychiatric disability that was diagnosed and considered was schizophrenia.  

When a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1105 (2014). 

The Veteran submitted requests to reopen her claim in February 1990, November 1991, and March 1992.  A June 1992 rating decision adjudicated these claims and determined that new and material evidence had not been submitted.  The Veteran was notified of this decision later in June 1992, and was provided with her appellate rights.  

Similarly, a July 1993 request to reopen was denied in an April 1994 letter, and an April 1995 request was denied in a September 1995 letter.  The April 1994 letter and the September 1995 letter both provided the Veteran with enclosures that described her appellate rights.  

The record does not show and the Veteran does not contend that she submitted a notice of disagreement with the June 1992 decision, the April 1994 decision, or the September 1995 decision.  She also did not submit any new and material evidence within the appeal periods, and no additional records were received from the service department.  Therefore, these decisions are all final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b)(c).  

The Veteran then corresponded with her congressional representatives regarding her claim, and VA replied to inquiries from these representatives.  However, the next communication from the Veteran that could be interpreted as a request to reopen her claim for service connection was in a letter dated June 14, 1997, but received by VA on July 15, 1997.  

The RO responded to the July 15, 1997 application in an August 1997 letter.  The RO noted the previous denial of service connection for schizophrenia, and found that the Veteran had not submitted any new and material evidence to reopen this claim.  However, the letter did not mention the Veteran's right to appeal, and there is no indication that information regarding her right to appeal was otherwise provided.  

A claim for service connection for PTSD was received from the Veteran in August 1997.  A February 1998 rating decision noted the previous denial of service connection for schizophrenia but did not make any findings as to whether or not new and material evidence had been received to reopen this claim.  Instead, it adjudicated the claim for PTSD on the merits, and denied the claim on the basis that there was no evidence of a current diagnosis.  

The Veteran did not make any further requests to reopen her claim for service connection for a psychiatric disability until April 19, 2004.  This claim led to the reopening of the previous denial of service connection and to the grant of schizophrenia, and is the basis for the effective date assigned by the June 2012 rating decision on appeal.  See 38 C.F.R. § 3.400(q)(1)(ii).

In the 2012 Board decision, it was found that new and material evidence was received after the 1992 denial.  The Board reopened the claim and granted it.


The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

The August 1997 letter from the RO clearly found that new and material evidence had not been granted to reopen her claim for service connection for schizophrenia.  


However, it does not appear that the veteran was informed of his appellate rights at that time.  Therefore, this decision may not be considered final.  See 38 U.S.C.A, § 5104(a) (Secretary to "provide" to each VA-benefits claimant timely notice of any VA-benefits adjudication decision accompanied by "an explanation of the procedure for obtaining review of the decision").  Failure to provide notice of appellate rights means that a claim remains open.  See Wood v. Nicholson, 14 Vet. App. 214, 218 (2000).

Because the August 1997 letter failed to notify the Veteran of her right to appeal; it remained pending at the time she submitted her next request on April 14, 2004 and at all times up to decision granting service connection.  

The February 1998 rating decision did not adjudicate the July 15, 1997 request to reopen.  While this decision noted the previous denial of service connection for schizophrenia, it did not include any discussion or make any findings regarding a request to reopen.  Although it may be argued that the claim for PTSD was essentially the same as the claim for schizophrenia, the February 1998 decision does not appear to have treated them as the same disability.  The claim for service connection for PTSD was adjudicated on the merits without first requiring new and material evidence to reopen.  Furthermore, the Board is also unable to conclude that the Veteran's claim for PTSD was in fact for the same disability as her previously denied claim for schizophrenia.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  Therefore, the February 1998 decision did not remedy the notice deficiency in the earlier letter. 

The record indicates that entitlement to service connection had arisen by the time of the Veteran's July 15, 1997 request to reopen her claim for service connection.   July 15, 1997 is the latter of the dates entitlement arose and the application to reopen.  As such, this is the appropriate effective date for service connection.  38 C.F.R. § 3.400(q)(1)(ii).



ORDER

Entitlement to an effective date of July 15, 1997 for service connection for schizophrenia is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


